Citation Nr: 1109890	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, claimed as due to exposure to mustard gas.

3.  Entitlement to service connection for shrapnel wounds of the right leg and knee.

4.  Entitlement to service connection for blackouts, claimed as due to exposure to mustard gas.

5.  Entitlement to service connection for fungus of the feet.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims now lies with the Chicago, Illinois RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a Travel Board hearing.  See VA Form 9.  However, he later amended this request and indicated that he desired a Videoconference Board hearing.  See May 2009 Hearing Election Form.  

The Veteran was scheduled for a Videoconference hearing before the Board in February 2011, but did not appear.  A review of the record discloses that the notice of the time, date and place of this hearing was sent to an address with a zip code of "60651."  See December 2010 notice letter.

The Veteran has changed his address 3 separate times during the course of his claims and appeal.  His first address had a zip code of "60624."  The second, notably, had a zip code of "60651," and the third, and latest, has a zip code of "60623."  See VA Form 9 dated in March 2009.  

The Veteran's notice of the scheduling of his hearing was apparently addressed to the most recently provided residence number, street name and city, but an old zip code.  It was sent to zip code "60651," which is the zip code of the Veteran's second chronological residence.  Under these circumstances the case must be returned to the RO to provide the Veteran with notice of his Videoconference hearing to the most recent address. 

Significantly, the Board notes that Veterans Appeals Contact and Locator System (VACOLS) currently lists the Veteran residing at an address with the zip code 60636, which suggests that he may now live at an entirely new address.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Videoconference hearing before the Board at the earliest available opportunity.  The RO should attempt to the extent possible to confirm the Veteran's current address of record, and notice of this hearing should be sent to the Veteran at that address.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


